                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.     CV 19-6718-DMG (JEMx)                                    Date    December 6, 2019

 Title Shirley Baldovino Soriano v. Wells Fargo Bank, N.A., et al.                     Page     1 of 2

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                NOT REPORTED
              Deputy Clerk                                              Court Reporter

    Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
             None Present                                               None Present


Proceedings: IN CHAMBERS - ORDER ON MOTION TO WITHDRAW BY COUNSEL
             FOR PLAINTIFF SHIRLEY BALDOVINO SORIANO [20]; ORDER TO
             SHOW CAUSE WHY COUNSEL SHOULD NOT BE SANCTIONED FOR
             NON-APPEARANCE

        Timothy G. McFarlin on behalf of McFarlin LLP (collectively, “McFarlin”) filed a motion
to withdraw (“Motion”) as counsel for Plaintiff Shirley Baldovino Soriano, which came before the
Court for hearing this day, December 6, 2019. Plaintiff appeared for the hearing, but her attorney
did not.

         McFarlin asserts that good cause exists to be relieved as counsel on the grounds that there
has been an irremediable breakdown of the attorney-client relationship such that “communications
between Plaintiff and [McFarlin] have deteriorated to the point that further discussions are
fruitless.” Declaration of Timothy G. McFarlin. [Doc. #20-1.] McFarlin further asserts that there
are irreconcilable differences between Plaintiff and McFarlin regarding issues arising out of this
litigation and over the management and direction of the litigation such that McFarlin will be unable
to effectively and properly continue representing Plaintiff herein. Id. According to Ms. Soriano,
McFarlin has done nothing to further her interests in this case and has failed to keep her informed
about the progress of the case.

       The Court finds that good cause exists for the withdrawal and that McFarlin has taken
adequate steps to inform Plaintiff of the withdrawal. Based on McFarlin’s written submissions
and the statements made today on the record, the Court hereby GRANTS the Motion, provided
McFarlin timely files the proof of service described in this Order.

       The Court orders McFarlin to serve this Order on Plaintiff and provide her with a copy of
her case file and, thereafter, file a proof of service with the Court by no later than December 13,
2019, including Plaintiff’s address, email address, and telephone number. McFarlin shall also
provide Plaintiff with information regarding how to access the Court’s docket through PACER.
Ms. Soriano is advised that if she does not retain new counsel within the 45-day stay imposed by
the Court, she shall represent herself, pro se. If she proceeds pro se, she shall be expected to


 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

    Case No.      CV 19-6718-DMG (JEMx)                                               Date     December 6, 2019

    Title Shirley Baldovino Soriano v. Wells Fargo Bank, N.A., et al.                                  Page     2 of 2

comply with all Court orders, the Local Rules, and the Federal Rules of Civil Procedure.1 See C.D.
Cal. L.R. 83-2.2.3. Non-compliance may result in the imposition of sanctions, including but
not limited to the dismissal of this action.

                                         *             *                 *

      ORDER TO SHOW CAUSE WHY MCFARLIN SHOULD NOT BE SANCTIONED
                         FOR NON-APPEARANCE

       It is extremely rare that counsel does not appear for its own motion. The Court orders
McFarlin to show cause, in writing, by December 13, 2019 why monetary sanctions in the
amount of $350 should not be imposed upon it for its non-appearance at the hearing on its
motion to withdraw. Failure to file a timely and satisfactory opposition shall result in the
imposition of the aforementioned sanctions against McFarlin.


            IT IS SO ORDERED.




1
    The Local Rules are available on the Court’s website, http://www.cacd.uscourts.gov/court-procedures/local-rules.

The Court cannot provide legal advice to any party, including pro se litigants, i.e., parties who are not represented by
a lawyer. There is a free “Pro Se Clinic” that can provide information and guidance about many aspects of civil
litigation in this Court. The Clinic is located at the Roybal Federal Building and Courthouse, 255 East Temple Street,
Los Angeles, CA 90012. Parties may call or submit an on-line application to schedule an appointment. On-line
applications can be submitted at: http://prose.cacd.uscourts.gov/los-angeles. Or call (213) 385-2977 x 270. Clinic
staff can also respond to questions submitted via email or during a scheduled telephone call. In addition, some
information for pro se litigants can be found on the Central District’s website.                                     See
http://prose.cacd.uscourts.gov/federal-pro-se-clinics.
    CV-90                                    CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk KT
